Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Hosseini et al. for the "AGGREGATION FACTOR ASSOCIATIONS IN UPLINK AND DOWNLINK TRANSMISSIONS" filed 10/31/2019 has been examined.  This application Claims Priority from Provisional Application 62755411, filed 11/02/2018.  This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 06/27/2022.  The amendment and response have been entered and made of record.  Claims 4-5,20,31-32,36,38-39,41-42,44-45 and 47-52 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.						
	Claim Rejections - 35 U.S.C. 112 first paragraph
3.          The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention..   
       
4.          The amended claims 4, 20, 31, 36 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.    The newly added limitation “wherein the orphan symbol is a single and only symbol of a multi-symbol transport block assigned to a slot” (claims 4, 20, 31, 36) have no support in the disclosure.  (MPEP  § 2161 - § 2165.04.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998).  Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP  § 2163.06 - §   2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph.  New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.  
 
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.        Claims 4-5,20,31-32,36,38-39,41-42,44-45 and 47-52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US#10,939,458) in view of Kim et al. (US#10,536,972) and further in view of Xu et al. (US#2022/0070892).  
As best understood, regarding claims 31, 36, the references disclose a system for configuring UL/DL transmissions between a BS and UE that uses slot aggregation, according to the essential features of the claim.  Kim et al. (US#10,939,458) discloses an apparatus for wireless communications at a user equipment (UE)/BS, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see Figs. 13, 14 for the structure of UE/BS): receive/transmit via RRC signaling, multiple configurations available to the UE for autonomous uplink transmissions, each of the multiple configurations being associated with an aggregation factor (see Fig. 8; Col. 15, lines 17-37 : multi-slot aggregation for physical downlink shared channel (PDSCH), aggregated together and used for communication between a UE and a BS via RRC signaling); select an AUL transmission configuration of the multiple AUL configurations (Figs. 9-11; Col. 18, line 57 to Col. 19, line 26: select configuration information for rate matching resources); and transmit/receive the AUL transmissions in accordance with the AUL configuration, wherein each of the AUL transmissions are transmitted to avoid spanning only one symbol of a slot (Figs. 1-4; Col. 2, line 33 to Col. 3, line 30 & Col. 6, line 38 to Col. 12, line 32).
However, Kim et al. references does not disclose expressly wherein the UE to use for autonomous uplink (AUL) transmissions or grant-less transmission.  In the same field of endeavor, Kim et al. (US#10,536,972) teaches in Figs. 19, 20 flow diagrams illustrated methods for transmitting an uplink signal from a UE, in which the UE receives downlink control information (DCI) for scheduling uplink transmission immediately after activated AUL transmission (S1910).  Subsequently, the UE performs the AUL transmission (S1920) (Col. 48, line 66 to Col. 50, line 43: the UE receives DCI indicating UL data without an UL grant – autonomous uplink –AUL transmission).  It’s also noted that the AUL transmission on a resource configured by a RRC signaling is performed by the terminal without a scheduling indicated by an uplink (UL) grant received from the base station. 
Both Kim reference silent “wherein each of the AUL are transmitted to avoid use of an orphan symbol, wherein the orphan symbol is a single and only symbol TB assigned to a slot”.  However, “orphan symbols” as in the claims are generally undesirable, as they lead to fragmentation of resources and a slight delay in the completion of the PUSCH repetitions, and are well known in the art (admitted prior art by the applicant - specification para [0135]).  In the same field of endeavor, Xu et al. (US#2022/0070892) teach in Figs. 9-14 schematic diagrams illustrated a comparison of PUSCH repetitions of the UEs, in which the TB is mapped according to the concatenated PUSCH repetition, which avoids the appearance of orphan symbols and improves transmission efficiency (para [0120]-[0123] & [0127]-[0130]: avoids the appearance of orphan symbols).  
Regarding claim 32, the reference further teach wherein select the one of the multiple configurations based at least in part on a transport block size, a modulation and coding scheme, a starting symbol for the autonomous uplink transmissions, or combinations thereof (Kim#10,939,458: Col. 6, line 59 to Col. 7, line 21: MCS provides notification of a modulation method used for data transmission and the size of a transport block, i.e., data to be transmitted). 
Regarding claims 44, 47, the reference further teach wherein identify a demodulation reference signal configuration to be used in association with transmitting the autonomous uplink transmissions, wherein the demodulation reference signal configuration is associated with the aggregation factor of the selected configuration (Kim#10,939,458: Figs. 2, 5; Col. 12, line 44 to Col. 13, line 13: transmitting a demodulation reference signal (DMRS) of a downlink control channel in 5G).
Regarding claims 45, 48, the reference further teach wherein determine the demodulation reference signal configuration based at least in part on the aggregation factor (Kim#10,939,458: Figs. 2, 5; Col. 12, line 44 to Col. 13, line 13). 
Regarding claims 49-52, the reference further teach wherein each AUL transmission comprises multiple symbols (Kim et al. #10,536,972: Col. 48, line 66 to Col. 50, line 43).
Regarding claims 4, 5, 20, 38, 39, 41, 42, they are method claims corresponding to the apparatus claims 31, 32, 36, 44, 45, 47, 48 examined above. Therefore, claims 4, 5, 20, 38, 39, 41, 42 are analyzed and rejected as previously discussed with respect to claims 31, 32, 36, 44, 45, 47, 48 above. 
One skilled in the art before the effective filing date of the claimed invention, would have recognized the need for effectively and efficiently configuring UL/DL transmissions between a BS and UE that uses slot aggregation in wireless communication system, and would have applied Xu’s avoids the appearance of orphan symbols for improves transmission efficiency and Kim’s autonomous uplink (AUL) transmission, in a time domain, and performing the AUL transmission into Kim' s system for transmitting and receiving a data channel and a control channel utilizing aggregation factors.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, before the effective filing date of the claimed invention to apply Xu’s wireless communication method, terminal device and network device and Kim’s method of transmitting UL signal from UE in a wireless communication system supporting unlicensed band and apparatus supporting the same into Kim's method and apparatus for transmitting and receiving data channel and control channel in wireless communication system with the motivation being to provide a method and apparatus for aggregation factor associations in UL/DL transmissions.

Allowable Subject Matter
8.	Claims 37, 40, 43, 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein transmitting/receiving the autonomous uplink transmissions in accordance with the selected configuration comprises: transmitting/receiving the autonomous uplink transmissions such that a first symbol of each autonomous uplink transmission is transmitted/received only at predefined symbol locations within a slot or mini-slot, wherein the predefined symbol locations are associated with a length of one or more mini-slots in the slot, as specifically recited in the claims.  
 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Myung et al. (US#10,779,289) shows method for adjusting contention window size in wireless communication system and apparatus using same.
The Kim et al. (US#11,166,308) shows method of transmitting UL signal from UE in a wireless communication system supporting unlicensed band and apparatus supporting the same.
The Kim et al. (US#10,536,972) shows method of transmitting UL signal from UE in a wireless communication system supporting unlicensed band and apparatus supporting the same.
The Lou et al. (US#2020/0374933) shows data transmission and HARQ-ACK associated with an unlicensed spectrum.
The Karaki (US#11,122,623) shows controlling AUL coexisting with scheduled UEs.
The Xu et al. (US#11,083,018) transmission structure w/ beamforming for radio system.
The Xu et al. (US#11,089,585) transmission structure & access for radio system.=
The Xu et al. (US#2021/0368484) shows position of a channel occupancy time parameter in a downlink control channel.
The Xu et al. (US#2021/0360698) shows channel occupancy time duration for a cell starting from a slot of a DCI.
The Xu et al. (US#2021/0282185) shows LBT failures on a plurality of BWP of a cell.
The Wu (US#2021/0226742) data transmission method and communications device.
The Bhattad et al. (US#10,939,441) shows AUL with analog beams.
The Zhang et al. (US#10,917,905) shows AUL transmission using shared RF spectrum.
The Cao et al. (US#10,939,441) shows flexible grant-free resource configuration signaling.
The Yerramalli et al. (US#2019/0261379) group based scheduled and AUL coexistence.
The Park et al. (US#2020/0028623) shows block based preamble design for AUL transmission.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
08/04/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477